                   YR
           Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 1 of 8
0RG$2  $UUHVW:DUUDQW
        Sep 21, 2020                    AUSA Name & Telno: Samuel Adelsberg / Amanda L. Houle - 212-637-2194


                      Miami               81,7('67$7(6',675,&7&2857
                                                                   IRUWKH

                                                    Southern District of New York

                   8QLWHG6WDWHVRI$PHULFD
                              Y
                                                                               20 MAG 9491
                 ALEJANDRO JAVIER MARIN                                       &DVH1R


                                                                          20-MJ-3659-GOODMAN
                              Defendant


                                                       ARREST WARRANT
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          YOU ARE COMMANDEDWRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)        ALEJANDRO JAVIER MARIN                                                                             
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW               u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                       u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  Three counts of violations of 18 U.S.C. 1001 (false statements to federal law enforcement)




'DWH          09/04/2020
                                                                                            Issuing officer’s signature

&LW\DQGVWDWH         New York, New York                                          HON. JAMES L. COTT, USMJ, SDNY
                                                                                              Printed name and title


                                                                   Return

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ(date)
DW(city and state)                                            

'DWH
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 2 of 8



 Approved: __________________________________
           Samuel Adelsberg / Amanda Houle
           Assistant United States Attorneys

 Before:    HONORABLE JAMES L. COTT
            United States Magistrate Judge
            Southern District of New York

 - - - - - - - - - - - - - - - - - x
                                   :            20 MAG 9491
 UNITED STATES OF AMERICA          :           COMPLAINT
                                   :
           - v. -                  :           Violations of
                                   :           18 U.S.C. § 1001
 ALEJANDRO JAVIER MARIN,           :
                                   :
                     Defendant.    :           COUNTY OF OFFENSE:
                                   :           NEW YORK
 - - - - - - - - - - - - - - - - - x

 SOUTHERN DISTRICT OF NEW YORK, ss.:

            TIMOTHY MCCANN, being duly sworn, deposes and says that
 he is a Special Agent with Homeland Security Investigations (“HSI")
 and charges as follows:

                              COUNT ONE
            (Making a False Statement to a Federal Agent)

           1.   On or about August 18, 2020, in the Southern
 District of New York and elsewhere, ALEJANDRO JAVIER MARIN, the
 defendant, in a matter within the jurisdiction of the executive
 branch of the Government of the United States, knowingly and
 willfully falsified, concealed, and covered up material facts by
 trick, scheme, and device, and made materially false, fictitious,
 and fraudulent statements and representations, to wit, when
 questioned by an HSI agent about whether MARIN had ever received
 a sum of approximately $140,000 that was owed to the U.S.
 Government, MARIN claimed that he had not received any of the
 money, when in fact he had.

           (Title 18, United States Code, Section 1001(a).)
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 3 of 8



                              COUNT TWO
            (Making a False Statement to a Federal Agent)

           2.   On or about August 27, 2020, in the Southern
 District of New York, ALEJANDRO JAVIER MARIN, the defendant, in a
 matter within the jurisdiction of the executive branch of the
 Government of the United States, knowingly and willfully
 falsified, concealed, and covered up material facts by trick,
 scheme, and device, and made materially false, fictitious, and
 fraudulent statements and representations, to wit, MARIN told HSI
 agents that the individual referred to herein as “Individual-1”
 never asked MARIN for permission to take money from a package
 containing criminally derived proceeds (the “Crime Proceeds”) when
 in fact MARIN had agreed that Individual-1 could take funds from
 the package.

          (Title 18, United States Code, Section 1001(a).)
                             COUNT THREE
            (Making a False Statement to a Federal Agent)

           3.   On or about August 27, 2020, in the Southern
 District of New York, ALEJANDRO JAVIER MARIN, the defendant, in a
 matter within the jurisdiction of the executive branch of the
 Government of the United States, knowingly and willfully
 falsified, concealed, and covered up material facts by trick,
 scheme, and device, and made materially false, fictitious, and
 fraudulent statements and representations, to wit, MARIN told HSI
 agents that he had never prepared a package of money for
 Individual-1 when in fact MARIN had.

          (Title 18, United States Code, Section 1001(a).)
           The bases for my knowledge and for the foregoing charges
 are, in part, as follows:
           4.    I am a Special Agent with HSI. This affidavit is
 based upon my conversations with law enforcement officers, my
 discussions with ALEJANDRO JAVIER MARIN, the defendant, described
 herein, my review of electronic messages from MARIN’s phone, as
 well as my review of banking records. Because this affidavit is
 being submitted for the limited purpose of establishing probable
 cause, it does not include all the facts that I have learned during
 the course of the investigation. Where the actions, statements,
 and conversations of others are reported herein, they are reported
 in substance and in part, except where otherwise indicated.




                                      2
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 4 of 8



     The Defendant’s Undisclosed Diversion of Criminal Proceeds to a
                            Foreign Associate
           5.   Based on my participation in this investigation, my
 review of law enforcement reports, my conversations with law
 enforcement officers, my review of electronic messages sent and
 received by ALEJANDRO JAVIER MARIN, the defendant, and my review
 of bank records provided to HSI by MARIN, I know the following, in
 substance and in part:

                a.   In or about January 2018, MARIN signed an
 agreement to act as a confidential source for HSI. As part of his
 work as a confidential source, MARIN assisted in an investigation
 relating to illicit transactions and other illegal activities by
 co-conspirators located in the United States as well as abroad.

                b.   In or about June 2018, targets of the
 investigation (the “Targets”) agreed to transport criminally
 derived proceeds, i.e., the above-referenced Crime Proceeds, into
 the United States on a private plane. HSI agents directed MARIN
 to retrieve the Crime Proceeds from the Targets and fly the plane
 carrying the Crime Proceeds into the United States. HSI agents
 advised MARIN that the Crime Proceeds would then be seized by HSI
 and forfeited to the United States.

                c.   On or about July 3, 2018, MARIN sent a
 photograph to an HSI agent of the Crime Proceeds. The photograph
 displayed six packages, each labeled with a name and amount of
 money in Euros (the “Packages”). The total value of Euros listed
 on the Packages was 1,297,500 Euros. One package in particular
 listed “MARIN” and the amount “999,400 EURO” (“Package-1”).

                d.   Also on or about July 3, 2018, MARIN exchanged
 electronic messages with a foreign associate (“Individual-1”)
 indicating that MARIN had the Packages delivered to Individual-1. 1
 Individual-1 then wrote to MARIN that a “football partner”
 associated with Individual-1 needed “100 in cash” that would be
 paid back to a company owned by MARIN (the “Company”) in
 approximately one month. MARIN responded, “you call the shots”
 and directed Individual-1 to “[g]ive me today’s exchange rate and
 close it with the first ones that you have there.” Based on my


 1 HSI forensically imaged MARIN’s phones with his consent in or
 about October 2018 and April 2019. The messages exchanged between
 MARIN and Individual-1 described herein were written in Spanish.
 English language translations provided herein are based on draft
 translations that are subject to change.

                                      3
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 5 of 8



 participation in this investigation and my review of               MARIN’s
 messages with Individual-1, I believe Individual-1 was              asking
 MARIN whether he could take money from the Packages                for an
 individual associated with a foreign soccer team and MARIN         agreed.

                e.   On or about July 25, 2018, MARIN wrote to
 Individual-1 that a “package” was “getting done” for Individual-1
 in the amount of “514,000” Euros.

                f.   On or about July 26, 2018, MARIN transported
 the Packages into the United States via a private plane.      Upon
 receiving the Packages, HSI agents observed that Package-1 had
 been opened and appeared to contain less than the “999,400 EURO”
 listed on the front of the package. While HSI did not record the
 amount of money in Package-1 in particular, based on my review of
 law enforcement reports and my discussions with HSI agents, I know
 that the Packages in total contained 829,200 Euros, not the
 1,297,500 Euros listed on the Packages, and that Package-1 was the
 only package that appeared to have been opened.

                g.   On or about July 27, 2018, in response to
 questioning by an HSI agent regarding Package-1, MARIN stated, in
 substance and in part, that Package-1 had been opened by
 Individual-1, who MARIN said he had entrusted with safekeeping the
 Crime Proceeds outside the United States. MARIN further stated,
 in substance and in part, that he believed he could convince
 Individual-1 to repay approximately $140,000 toward the money
 missing from Package-1. HSI agents instructed MARIN to assist in
 recovering that approximately $140,000, which the HSI agents made
 clear would then be seized by HSI. HSI agents instructed MARIN to
 have Individual-1 wire the $140,000 to a U.S. bank account
 controlled by HSI (the “Account”).

                h.   On or about August 6 and August 7, 2018, MARIN
 told an HSI agent that Individual-1 had attempted to wire the
 $140,000 in two installments to the Account but the wires were
 rejected, which is consistent with electronic messages recovered
 by law enforcement from MARIN’s phone.

                i.   On or about January 28, 2019, the Company
 (which was owned by MARIN) received a wire transfer in the amount
 of $39,955.

                 j.  Also on or about January 28, 2019, MARIN sent
 an electronic message to Individual-1 stating, “My buddy, the 40k
 came in today.”


                                      4
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 6 of 8



                k.   On or about June 5, 2019, the Company received
 a wire transfer from an organization connected to Individual-1
 that is affiliated with a foreign soccer team (the “Organization”)
 in the amount of $90,000.

                l.   As detailed below, MARIN did not timely
 disclose that he recovered approximately $130,000 toward the money
 missing from Package-1, MARIN kept the money, and MARIN made false
 statements to HSI regarding his receipt of the money and his
 corresponding dealings with Individual-1.

   The Defendant’s False Statements During August 2020 Telephone
                           Calls with HSI
           6.   In or about August 2020, I participated in a series
 of telephone calls with ALEJANDRO JAVIER MARIN, the defendant, and
 representatives from the U.S. Attorney’s Office.      Based on my
 participation in those calls, and my review of my contemporaneous
 notes, I know the following, in substance and in part:

                a.   During an August 6, 2020 telephone call, a
 representative from the U.S. Attorney’s Office advised MARIN that
 it is a crime to lie to HSI agents.      MARIN responded that he
 understood.

                b.   During an August 18, 2020 telephone call,
 MARIN stated, in substance and in part, that Individual-1 never
 asked MARIN for permission to take money from the Packages. MARIN
 further stated, in substance and in part, that Individual-1 agreed
 to wire approximately $140,000 as partial repayment for the money
 taken from Package-1; that the wire transfer was supposed to be
 paid on Individual-1’s behalf by a company associated with a
 foreign soccer team; and that MARIN never received the wire
 transfer.

                c.   During an August 21, 2020 telephone call,
 MARIN reiterated, in substance and in part, that Individual-1
 agreed to wire MARIN approximately $140,000 as partial repayment
 for the money taken from Package-1, but that Individual-1 never
 provided MARIN that money. MARIN further stated, in substance and
 in part, that he never received any benefit from Individual-1 in
 connection with the money that was taken from Package-1.

          The Defendant’s False Statements to HSI During an
                      August 27, 2020 Interview
           7.  On or about August 27, 2020, I participated in an
 interview of ALEJANDRO JAVIER MARIN, the defendant, at an HSI

                                      5
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 7 of 8



 office in Manhattan, New York. Based on my participation in that
 interview, and my review of a recording of the interview, I know
 the following, in substance and in part:

                a.   At the start of the interview, I reminded
 MARIN that it is a crime to lie to HSI agents.

                b.   During the interview, MARIN continued to
 indicate, as he did during the August 2020 calls described above,
 that he had not recovered from Individual-1 any of the money
 missing from Package-1.

                c.   MARIN       further    stated   the    following,    in
 substance and in part:

                 i.  MARIN never provided Individual-1 cash, and
 never created a package of cash for Individual-1; and

                ii.  Individual-1 never asked MARIN for permission
 to open Package-1 or take money from it.


               The Defendant’s August 28, 2020 Admission
           8.    On or about August 28, 2020, I received a telephone
 call from ALEJANDRO JAVIER MARIN, the defendant.       Based on my
 participation in that call, and my review of a recording of that
 call, I know that MARIN stated, in substance and in part, that,
 after further consideration and consultation with his accountant,
 he now recalled that he had in fact received approximately $130,000
 from Individual-1 as payment for the money that was missing from
 Package-1. MARIN further stated, in substance and in part, that
 he had received approximately $130,000 from Individual-1 via two
 wire transfers to the Company in January and June 2019, and that
 at least a portion of the money was received from the Organization
 on behalf of Individual-1.




                                      6
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 8 of 8



      WHEREFORE, deponent respectfully requests that a warrant be
 issued for the arrest of ALEJANDRO JAVIER MARIN, the defendant,
 and that he be imprisoned or bailed, as the case may be.



                                     /s/ Timothy McCann
                                    _______________________________
                                    TIMOTHY MCCANN
                                    Special Agent
                                    Homeland Security Investigations



 Sworn to me through the
 transmission of this Complaint
 by reliable electronic means, pursuant to
 Federal Rule of Criminal Procedure 4.1,
 this 4th day of September, 2020


 _______________________
 UNITED STATES MAGISTRATE JUDGE
 SOUTHERN DISTRICT OF NEW YORK




                                      7
